DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over KR 200332820 Y1 in view of CN 1226178 C.
	Regarding claim 2, KR 200332820 Y1 teaches:
An elevator device, comprising: 
	a car (cage 1, figure 1) vertically movable in a hoistway (hoistway 2, figure 1); 
	a car guide rail (guide rail 5, figure 1), which is provided in the hoistway, and is configured to guide the car; 
	a counterweight (counterweight B, image 1, below) vertically movable in the hoistway; 
	a counterweight guide rail (counterweight guide rail C, image 1, below), which is provided in the hoistway, and is configured to guide the counterweight (counterweight B); 
	a hoisting machine (hoisting machine 20, figure 1), which is provided in an upper part of the hoistway (hoistway 2), and is configured to generate a driving force for moving the car and the 
	a machine base (fixing bar 10, figure 1) configured to support the hoisting machine (hoisting machine 20, see figure 1), and 
	wherein the car guide rail (guide rail 5) is retained by an upper rail bracket (support bracket 6, figure 1) at a position higher than a position of the machine base (fixing bar 10, figure 1), and 
	wherein the brake unit (brake arms A, image 1, below) is arranged at a position higher than the machine base (fixing bar 10) and lower than the upper rail bracket (support bracket 6), 
	wherein the upper rail bracket overlaps a part of a region (brake arms A) of the brake unit and is 2Application No. 16/489,699Reply to Office Action of July 19, 2021outside a region of the brake drum (bracket 6 is outside the region of the circular brake drum, outer circumference of hoist 20 within the brake arms, see figure 1) as viewed from above.

    PNG
    media_image1.png
    333
    452
    media_image1.png
    Greyscale

Image 1, section of figure 1 KR 200332820 Y1, annotated by Examiner


wherein the hoisting machine includes a main shaft, a brake drum rotatable about an axis of the main shaft, and a brake unit arranged at a position on a radially outer side of the brake drum, wherein the brake unit includes a movable structure and presses the movable structure in an obliquely upward direction against an outer peripheral surface of the brake drum to apply a braking force to the brake drum.	
	However, CN 1226178 C teaches:
	wherein the hoisting machine (lifter 43, figure 1A) includes a main shaft (axle 45, figure 1B), a brake drum (brake wheel 53, figure 1A) rotatable about an axis (center of axle 45, figure 1B) of the main shaft (“The rotating frame 49 is provided to face the fixed frame 46 and is rotatably supported on the axle 45… Also, the brake wheel is formed integrally with the rotating frame 49,” paragraph [0030], ll. 217-223), and a brake unit (brake unit shown in figure 1A including components brake arm 56, electromagnet 58, and brake pad 59) disposed at a position on a radially outer side of the brake drum (brake wheel 53, figure 1A), 
	wherein the brake unit includes a movable structure (brake pad 59, figure 1A) and presses the movable structure in an obliquely upward direction against an outer peripheral surface of the brake drum to apply a braking force to the brake drum (“When the sheave wheel 51 is braked, the power supply of the electromagnet 58 is stopped, and the brake pad 59 is pressed against the brake wheel 53,” paragraph [0034], ll. 271-272). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the elevator (hoist) and brake position taught by CN 1226178 C in the arrangement taught by KR 200332820 Y1 in order to reduce the lateral profile of the hoist. The arrangement of the hoisting machine of KR 200332820 Y1 is designed to allow installation of the hoist in a compact area near the top of the hoistway. The compact braking structure of CN 1226178 C would 
	Regarding claim 5, CN 1226178 C further teach:
wherein, when the brake unit (brake unit shown in figure 1A including components brake arm 56, electromagnet 58, and brake pad 59) is viewed along the axis of the main shaft (axle 45, figure 1B), an upper end portion of the brake (top of brake arm 56, figure 1A) is located lower than a horizontal line (center line 60, figure 1A) passing through the axis of the main shaft. 
	Regarding claim 6, KR 200332820 Y1 further teaches:
wherein a lower end of the upper rail bracket (support bracket 6, figure 1) is positioned lower than an upper end portion (top of hoisting machine 20, figure 1) of the hoisting machine.  
	Regarding claim 7, KR 200332820 Y1 further teaches:
further comprising: 
	a driving sheave (sheave D, image 2, below); 
	a counterweight suspension sheave (counterweight sheave E, image 2, below); and 
	a cord (cord F, image 2, below) which wraps around the driving sheave and the suspension sheave.  

    PNG
    media_image2.png
    784
    360
    media_image2.png
    Greyscale

Image 2, figure 1 of KR 200332820 Y1, annotated by Examiner
	Regarding claim 8, KR 200332820 Y1 further teaches:
wherein: an entirety of the cord from where the cord (cord F, image 2) first contacts to the driving sheave (sheave D) to where the cord first contacts the counterweight suspension sheave (counterweight 
	Regarding claim 9, KR 200332820 Y1 further teaches:
wherein: the elevator device is a machine-room-less type elevator (see machine translation paragraph [0012], lines 2-3, “an elevator not equipped with a machine room separately.”).

Response to Arguments
	Applicant's arguments filed February 15, 2022 have been fully considered but they are not persuasive. On page 6 of the Remarks Applicant argues that there is overlap between element 6 and the brake drum at the outer circumference of 20 of KR 200332820 based on the annotated vertical line added to figure 3 by Applicant. Examiner respectfully disagrees. The figure included by the Applicant on page 5 of the Remarks shows support bracket 6 entirely to the left of the annotated line and the outer circumference of 20 entirely to the right of the annotated line. Therefore, KR 200332820 meets the claim limitation from lines 21-22 of claim 2, “wherein the upper rail bracket… is outside a region of the brake drum as viewed from above”. Even if there is a slight overlap between the bracket 6 and the outer circumference of 20, as argued by Applicant, at least part of the bracket 6 is outside a region of the brake drum as viewed from above. The argument that there must be no overlap is not commensurate with the scope of the claim.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/M.M.L./Examiner, Art Unit 3654